ICJ_164_IranianAssets_IRN_USA_2016-07-01_ORD_01_NA_00_FR.txt.                                    INTERNATIONAL COURT OF JUSTICE


                                    REPORTS OF JUDGMENTS,
                                 ADVISORY OPINIONS AND ORDERS


                                 CERTAIN IRANIAN ASSETS
                            (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                          OF AMERICA)


                                       ORDER OF 1 JULY 2016




                                          2016
                                   COUR INTERNATIONALE DE JUSTICE


                                      RECUEIL DES ARRÊTS,
                               AVIS CONSULTATIFS ET ORDONNANCES


                                CERTAINS ACTIFS IRANIENS
                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                           D’AMÉRIQUE)


                                  ORDONNANCE DU 1er JUILLET 2016




4 CIJ1101_anc_1099.indb 1                                                10/02/17 09:59

                                               Official citation :
                                            Certain Iranian Assets
                            (Islamic Republic of Iran v. United States of America),
                               Order of 1 July 2016, I.C.J. Reports 2016, p. 249




                                            Mode officiel de citation :
                                             Certains actifs iraniens
                             (République islamique d’Iran c. Etats-Unis d’Amérique),
                            ordonnance du 1er juillet 2016, C.I.J. Recueil 2016, p. 249




                                                                                1101
                                                                 Sales number
                ISSN 0074-4441                                   No de vente:
                ISBN 978-92-1-157296-4




4 CIJ1101_anc_1099.indb 2                                                                 10/02/17 09:59

                                                                  1 JULY 2016

                                                                    ORDER




                                     CERTAIN IRANIAN ASSETS

                            (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                          OF AMERICA)




                                     CERTAIN ACTIFS IRANIENS

                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                           D’AMÉRIQUE)




                                                               1er JUILLET 2016

                                                               ORDONNANCE




4 CIJ1101_anc_1099.indb 3                                                         10/02/17 09:59

                                                                                     249




                                 COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2016                                       2016
                                                                                             1er juillet
                                              1er juillet 2016                              Rôle général
                                                                                              no 164

                                 CERTAINS ACTIFS IRANIENS
                             (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                            D’AMÉRIQUE)




                                            ORDONNANCE


                Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                            MM. Owada, Tomka, Cançado Trindade, Greenwood,
                            Mme Xue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                            Robinson, Crawford, Gevorgian, juges ; M. Couvreur,
                            greffier.


                   La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                graphe 1, 48 et 49 de son Règlement,
                   Vu la requête enregistrée au Greffe de la Cour le 14 juin 2016, par
                laquelle le Gouvernement de la République islamique d’Iran a introduit
                une instance contre les Etats-Unis d’Amérique relativement à un diffé-
                rend concernant des « violations par le Gouvernement des Etats-Unis
                d’Amérique du traité d’amitié, de commerce et de droits consulaires entre
                l’Iran et les Etats-Unis d’Amérique, signé à Téhéran le 15 août 1955 et
                entré en vigueur le 16 juin 1957 » ;
                   Considérant que, le jour même du dépôt de la requête, un exemplaire
                signé de ­celle-ci a été transmis aux Etats-Unis d’Amérique ;
                   Considérant que la République islamique d’Iran a désigné
                M. M. H. Zahedin Labbaf comme agent ; et que les Etats-Unis d’Amé-

                                                                                       4




4 CIJ1101_anc_1099.indb 21                                                                        10/02/17 09:59

                             certains actifs iraniens (ordonnance 1 VII 16)                 250

                rique ont désigné M. Brian J. Egan comme agent, M. Newell L. High-
                smith et Mme Katherine D. McManus comme coagents, et
                Mme Kathleen A. Wilson comme agent adjoint ;
                   Considérant que, au cours d’une réunion que le président de la Cour a
                tenue avec les représentants des Parties le 30 juin 2016, le représentant de
                la République islamique d’Iran a indiqué que son gouvernement souhai-
                tait pouvoir disposer d’une période de cinq à six mois pour la préparation
                de son mémoire ; et que l’agent adjoint des Etats-Unis d’Amérique a indi-
                qué que son gouvernement souhaitait disposer d’une période de neuf mois
                pour la préparation de son contre‑mémoire ;
                   Compte tenu des vues des Parties et des circonstances de l’affaire,

                  Fixe comme suit les dates d’expiration des délais pour le dépôt des
                pièces de la procédure écrite :
                  Pour le mémoire de la République islamique d’Iran, le 1er février 2017 ;
                  Pour le contre-­mémoire des Etats-Unis d’Amérique, le 1er septembre
                2017 ;
                   Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le premier juillet deux mille seize, en trois exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement au Gouvernement de la République islamique d’Iran
                et au Gouvernement des Etats-Unis d’Amérique.


                                                                         Le président,
                                                               (Signé) Ronny Abraham.
                                                                            Le greffier,
                                                              (Signé) Philippe Couvreur.




                                                                                              5




4 CIJ1101_anc_1099.indb 23                                                                         10/02/17 09:59

